  Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 1 of 32


Julio Eduardo Paez

From:                              Patrick Paige
Sent:                              Wednesday, April 10, 2013 9:01 PM
To:                                James Green; Dave Kleiman
Cc:                                'David Pollok (
Subject:                           RE: Lighthouse v. S.Tenen Forensic Examination
Attachments:                       Declaration.docx


Greetings, I received this from Dave in reference to the your request for an updated affidavit… Please review the
attached document.

Patrick Paige             EnCE SCERS
1880 North Congress Ave. Suite 333
Boynton Beach FL 33426


www.computerforensicsllc.com


Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If
the reader of this message is not the intended recipient, or an employee or agent responsible for delivering this message
to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
message and deleting it from your computer. Thank you.




                                                             1
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 2 of 32




         

                                                                                                                
                                                                                    
                                                                                                                
                                          

                                                                                                            
                                                                                                        
                                                                                                        
                                                                                    

                                                                                                                    
                                                                                        
                                                                                                        
                                                                                                
                                                                                            
                                                                                

                                                                  

                                                                           
                                                                                                        
                      
                                                                                                                    

                                                                                                    
                                    

                                               2
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 3 of 32




                      

                                                                          

                                                                                  
                                    

                                                                                  
                                                                                                  
                                                     

                                                                                                                  
              

                                                                                              
                                                                                                              
                                                                                              
                                                                                                      
                                                                                                                      
                                                                                                              

                                                                                                              
                                                                                                              
                                                                                                          
                                                                                          
                                                                                                      
                                                                
                                                                                                          
                  




                                                                                      
                                        
                                                                              
                            
                                                                                                          
                                
                                                                                                  
                                                


                                            3
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 4 of 32
                                                                              
                     
                                                                                                  
                                          
                                                                                                      
                                   
                                                                                  
                     
                                                                          
                     
                                                                                  

                                                                                                                  
                                                                                          
                                                                                                              
                                                                    

                                                                                                          
                                                                                                      
                                                                                                          
                                                                                                      
                                                                                                          
                                                                                                      
                                                                                                          
                                                                                                      

                                              

                                                                                      
         

                                                                                                              
                         

                                                                                              
                                                        

                                                                                                              
                                                                                                          
                                                                                              
                             

                                                                                  
                                                               


                                                    4
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 5 of 32
                                                                                            
                                                                                                                
                                                                                                                
                                                                                                            
                                                                                
                                                       
                                                                                                
                                                                                                                
                  
                                                                                            
                                                                                                                
                                                                                        
                  
                                                 
                                                                                                        
                      
                                                                                    
                                                               
                                                                                            
                                                                                                                
                                                                                        
                  
                                                                                                            
                                                                                
                                                       
                                                                                                
                                                                                                                
                  
                                                                                            
                                                                            
                                                                                        
                                                                                            
                                                                                                                
                                                                                        
                  
                                                 
                                                                                            
                                                                                                                
                                                                                        
                  

                                                                                                                    
                                                                                                            
                                                                                                    
                                                                                                                        
                                                           



                                         5
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 6 of 32
                                                                                                            
                                                                            
                                                                                                                        
                  

                                                            
                                                                                                            
                                               
                                                                                                            
                                                                                                                            
                                                                                        
                                                                                                            
                                                                                                                                 
                                                                                    

                                                                                                                        
                                                                                                                
                                                                                                                        
           

                                                                
                                                   
                                                                                                                        
                                                                    
                                                                                                                    
                                                                            
                                       
                                                                                                
                                                                        
                                                                                
                                                                                                    
                                                                                                        
                           
                                                                                                                
                      

                                                                                            
                                                                                                                            
                                                                                                                                 
                                                                                                                             
       




                                                        
                                           6
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 7 of 32
                                                                                                                
                                          
                                                                                                            
                                                                                                                        
                                                                
                                                      
                                                                                

                                                            
                                                                                                                
                                          
                                                                                                            
                                                                                                                        
                                                                

                                                                                                
                                                                                                        
                                                                                            

                                                                            
                                                                                                
                                                                            
                                                                                                
                                                                                                                    
                                                  
                                                                                        
                                                      
                                                                                                            
                                                      
                                                                                        
                                                                                            
                   
                                                                                                        
                                                                                    
                                                                                                                
                                 
                                                                                                        
                                                                                                    



           

                                              

                       
                                              7
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 8 of 32
                           
               






    

                                                                                           
                                                  

                       

                   

               


                                                                                           
                                                                           
                                                            
                               

                                                                               



           

                                             


                           
               










                                             8
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 9 of 32




       

                                            


           

                                             

                      
                          
               







                                             9
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 10 of
                                           32





           

                                            


                        
               









                                            10
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 11 of
                                           32




         

                                                                                             
                                                                                

                                                                                         
                                                         

                                                                                         
     

                                                               


             

                                            

                      
                          
                 







                                            11
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 12 of
                                           32




           

                                                                                                        

                                                                                                             

                                                                             

                                           
                                                
                                                    

                                                                                                            
                                                                                                
                                                        

                                                                                                             
               

                                                                                            
                                                                                       
                                                                                                                 
                                                                                                             
           

                                                                                   
                                                                                                
                                                              

                                   


                                       

                                                                                                        
                                                                                                                
                                                                                       
       
                                                                                                        
                                                                                                             
                                                                                                            
                   

                                                                                                             
                                                                                                    
                                                                                                                 
                                                                     
       

                                               12
    Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 13 of
                                           32
                                                                                      
                              
       
                                                                                                          
                                                   
       
       
                                                                          
                                                                                              
                                                               
       
                                                                              
                                                                                              
                                                                                                              
                                                                                                  
                                        
                                                                                          

                                                                                                      
                    
                                                                                                  
                                                                                  
                                                                                                          
                                                               
                                                                                                          
                                                               
       


           

                                            


                        
               





                                            13
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 14 of
                                       32




                                        14
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 15 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 16 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 17 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 18 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 19 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 20 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 21 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 22 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 23 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 24 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 25 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 26 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 27 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 28 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 29 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 30 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 31 of
                                       32
Case 9:18-cv-80176-BB Document 488-12 Entered on FLSD Docket 05/08/2020 Page 32 of
                                       32
